Citation Nr: 0015683	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation in excess 
of 30 percent for post traumatic stress disorder (PTSD) 
effective prior to April 29, 1998 and as of June 1, 1998.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran served in active service from April 1966 
to December 1968. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD is characterized by preoccupation with 
his military experience, constricted affect, depressed mood, 
auditory/visual hallucinations, some suicidal thoughts, four 
to five hours of sleep per night with interruptions, 
isolation, and avoidance of events/activities eliciting 
memories of his service experiences.  However, he currently 
lives with his girlfriend and with his children from his 
first marriage; and his PTSD is not characterized by 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.






CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for PTSD, 
effective prior to April 29, 1998 and as of June 1, 1998, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for PTSD is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991). See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, he has presented a claim which is not implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  In addition, where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Furthermore, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In this case, in a January 1997 rating decision, the veteran 
was granted service connection and a 10 percent disability 
evaluation for PTSD under Diagnostic Code 9411.  
Subsequently, the veteran was assigned a total disability 
evaluation during various periods of hospitalization 
treatment or observation under 38 C.F.R. § 4.29.  At present, 
the veteran's PTSD is rated as 30 percent disabling, and he 
is currently seeking an increased evaluation in excess of 30 
percent.

With respect to the applicable law, the applicable schedular 
criteria incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.  Under these schedular criteria, a 10 percent 
schedular evaluation for mental disorders, including PTSD, 
contemplates occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or, symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. See id.

Lastly, a 100 percent evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  See 
id.

With respect to the evidence of record, the evidence includes 
medical records from the Battle Creek VA Medical Center 
(VAMC) dated from July 1996 to May 1998 describing the 
treatment the veteran received during various periods of 
hospitalization due to his PTSD symptomatology.  
Specifically, these records show the veteran was hospitalized 
for his PTSD from July 1996 to August 1996, October 1997 to 
November 1997, and from April 1998 to May 1998.  In addition, 
the Board notes that during the veteran's hospitalization in 
1998, he was assigned a global assessment of functioning 
(GAF) score of 45-50 which, according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, equates to serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). 

A December 1996 VA examination report indicates the examiner 
did not believe that the veteran's clinical history showed a 
diagnosis of PTSD.  However, a January 1998 VA examination 
report confirms the veteran's diagnosis of PTSD.  
Furthermore, the January 1998 VA examination report notes 
that, upon examination, the veteran was a well developed and 
nourished 49 year old man, appearing older than his stated 
age.  He was alert, cooperative and properly groomed.  He had 
clear, relevant and spontaneous speech; good short-term and 
long-term memory; and good eye contact.  However, at the time 
of the examination, he was worried, withdrawn, and 
preoccupied with his military experience.  His affect was 
constricted, and his mood depressed.  He denied delusions, 
hallucinations, obsessions, or compulsions, but admitted to 
having suicidal thoughts.  And, during the interview, he was 
tearful and angry.  He reported that he slept four to five 
hours a night, with frequent interruptions, that he did not 
socialize because he did not trust people, and that he 
avoided events/activities which would cause him to recollect 
his military service experiences. 

Moreover, during the November 1999 travel Board hearing 
before the undersigned member of the Board, the veteran 
testified that he has been employed for the prior 20 years as 
a maintenance worker.  He noted that some weeks he worked a 
40-hour week, but other weeks he was forced to work less 
hours due to his PTSD symptoms.  During the prior year, he 
reportedly missed about three moths of work due to such 
symptoms.  At present, he lives with his girlfriend and his 
two children from his first marriage, has nightmares, 
auditory/visual hallucinations of Vietnam, and has had 
periods of outburst of anger.  He is easily startled and does 
not socialize with other people.  Lastly, he noted that 
during his last hospitalization in April/May 1998, he was 
assigned a GAF score of 45-50, and thus, he is entitled to a 
70 percent evaluation for his PTSD.

Upon a review of the evidence, the Board finds that the 
veteran's PTSD is characterized by preoccupation with his 
military experience, constricted affect, depressed mood, 
auditory/visual hallucinations, suicidal thoughts, four to 
five hours of sleep per night with interruptions, isolation, 
and avoidance of events/activities eliciting memories of 
service experiences.  As such, the Board finds that the 
preponderance of the evidence supports the award of a 50 
percent evaluation for PTSD, effective prior to April 29, 
1998 and as of June 1, 1998.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

In arriving at the above conclusion, the Board took into 
consideration the veteran's argument that during his 
April/May 1998 hospitalization, he was assigned a GAF score 
for 45-50.  However, the Board has found that, although the 
veteran's GAF score for April/May 1998 has been considered, 
it is not dispositive.  A disability evaluation shall be 
assigned based on all the evidence of record that bears on 
occupation and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination, or solely on the basis of social 
impairment.  See 38 C.F.R. §§ 4.126 (1999).  In addition,  
the Board finds that an evaluation in excess of 50 percent 
for the veteran's PTSD, effective prior to April 29, 1998 and 
as of June 1, 1998, is not warranted in this case because his 
PTSD is not presently characterized by obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  He currently lives with his 
girlfriend and with his children from his first marriage.

Lastly, the Board finds that an increase on an extraschedular 
basis is not warranted.  The Code of Federal Regulations, at 
38 C.F.R. § 3.321(b) (1999), provides that, in "exceptional 
case[s], where the schedular evaluations are found to be 
inadequate, . . . an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities . . ." 
may be granted.  Generally speaking, for a specific case to 
be deemed "exceptional," it should present "such an 
exceptional or unusual disability picture[,] with such 
related factors as marked interference with employment or 
frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The Board finds that the veteran's PTSD does not constitute 
an "exceptional case" as to allow for the assignment of an 
extraschedular rating.  Although the medical evidence shows 
the veteran has been hospitalized due to his PTSD, and that 
he testified during his appeal hearing that he missed about 
three months of work during the prior year due to his 
symptoms, the Board finds that such hospitalizations or 
interference with employment have not been to an extent 
greater than that which is contemplated by the assigned 
rating, as discussed above.  And thus, as is apparent from 
the foregoing discussion, it cannot be said that the 
schedular rating criteria are inadequate in this instance. 


ORDER

Entitlement to a 50 percent disability evaluation for PTSD is 
granted effective prior to April 29, 1998 and as of June 1, 
1998, subject to provisions governing the payment of monetary 
benefits.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

